Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a method comprising: providing, in a handheld device, a helper application; receiving, by the helper application, from a physically handicapped individual, a request for help in obtaining a ride in an autonomous vehicle; determining, by the helper application, a first set of location coordinates of the physically handicapped individual and a second set of location coordinates of the autonomous vehicle; utilizing, by the helper application, at least one of the first set of location coordinates or the second set of location coordinates, to identify a third set of location coordinates that correspond to a first parking spot for the autonomous vehicle; transmitting, by the handheld device, to the autonomous vehicle, a first set of instructions directing the autonomous vehicle to drive from the second set of location coordinates to the third set of location coordinates for parking the autonomous vehicle in the first parking spot; and providing, by the handheld device, to the physically handicapped individual, a second set of instructions to move from the first set of location coordinates to the third set of location coordinates for rendezvousing with the autonomous vehicle at the first parking spot.  
Nor does the prior art disclose a method comprising: receiving, by a computer in an autonomous vehicle, from a helper application executed in a handheld device, a request to help a physically handicapped individual obtain a ride in the autonomous vehicle; receiving, by the computer in the autonomous vehicle, from the helper application, a first set of instructions directing the autonomous vehicle to drive to a first parking spot; and providing, by the computer in the autonomous vehicle, to the helper application in the handheld device, information to assist the helper application provide to the physically handicapped individual, a second set of instructions to assist the physically handicapped Page 28 of 33Attorney Docket Number: 35136-1014 Client No. 84159341 individual navigate to the first parking spot.  
Nor does the prior art disclose a computer system comprising: at least one memory that stores computer-executable instructions; and at least one processor configured to access the at least one memory and execute the computer-executable instructions to at least: receive, from a physically handicapped individual, a request for help in rendezvousing with an autonomous vehicle; determine a first set of location coordinates of the physically handicapped individual and a second set of location coordinates of the autonomous vehicle; utilize at least one of the first set of location coordinates or the second set of location coordinates, to identify a third set of location coordinates that correspond to a first parking spot for the autonomous vehicle; transmit to the autonomous vehicle, a first set of instructions directing the autonomous vehicle to drive from the second set of location coordinates to the third set of location coordinates for parking the autonomous vehicle in the first parking spot; and provide to the physically handicapped individual, a second set of Page 30 of 33Attorney Docket Number: 35136-1014 Client No. 84159341 instructions to move from the first set of location coordinates to the third set of location coordinates for rendezvousing with the autonomous vehicle at the first parking spot.  These limitations are neither taught nor obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661